Citation Nr: 0503872	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  03-17 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating action by the RO 
that granted service connection for PTSD and assigned a 30 
percent disability rating for this disability, effective May 
17, 2001.  In a rating action of June 2003 the RO increased 
the rating for the veteran's PTSD from 30 percent to 50 
percent disabling, effective May 17, 2001.  In October 2004 
the veteran appeared at the RO and gave testimony at a 
hearing via videoconference before the undersigned.  A 
transcript of this hearing is of record.  


FINDING OF FACT

The veteran's PTSD results in total occupational and near 
total social impairment. 


CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for PTSD have 
been met since the effective date of service connection.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law.  This provision was codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2004).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  

Factual Basis

VA clinical records reflect considerable treatment during the 
early 2000s for psychiatric symptoms.  These symptoms 
included panic agoraphobia, anxiety, paranoia, anger, 
nightmares, flashbacks, and sleeping difficulties and the 
assessments included PTSD and explosive disorder.  Several 
Global Assessment of Function (GAF) scores were reported as 
ranging between 40 and 50.  

Records from the Social Security Administration show that the 
veteran was found disabled in June 2001.  The principal 
diagnosis was PTSD.  A secondary diagnosis was lumbosacral 
strain.

On VA psychiatric examination conducted in June 2002 the 
veteran's complaints included nervousness, anxiety, sleeping 
problems, recurrent bad dreams, and recurrent episodes of 
panic.  Evaluation revealed the veteran to be pleasant and 
cooperative with appropriate conversation content and flow.  
He was fully oriented and there was no evidence of 
hallucinations or delusions.  Attention and recall were 
normal and the veteran's memory was intact.  Judgment was 
intact and there was no evidence of loose associations, 
flights of ideas, or pressured speech.  No obsessive 
thoughts, or compulsive actions were noted.  The diagnostic 
impression on Axis I was chronic PTSD.  The GAF score was 60.  

During a VA psychiatric examination conducted in November 
2002, the veteran was noted to be unemployed and it was 
reported that he had been collecting Social Security benefits 
for the previous 2 years.  On evaluation the veteran was 
noted to be disheveled, guarded, and suspicious.  He was 
fully oriented and his mood was dysphoric with feelings of 
hopelessness and helplessness prevalent.  No bizarre 
thoughts, tangentially, or circumstantialities was noted.  He 
was described as paranoid and sensitive, especially when in a 
crowd.  The veteran was described as moody, irritable, and 
snappy.  Memory deficits were reported and concentration was 
poor.  Insight was poor and abstract thinking showed some 
consolidation.  The diagnosis on Axis I was PTSD, moderate to 
severe.  The GAF score was 50.  

On VA examination conducted in August 2004 the veteran was 
unkempt and appeared to be tense, anxious, edgy, and 
depressed.  He reported that he did not sleep and spent his 
time running from window to window making sure that no one 
was trying to break in.  He related difficulty controlling 
his impulses.  It was reported that he hated people.  He had 
been married twice.  He was divorced from his first wife and 
separated from his second.  It was reported that his spouses 
had difficulty dealing with his attitude and "hatefulness."  

It was reported that he did not have much of a social life.  
His only socialization reportedly occurred at a Vet Center.  
He did not have many interests or hobbies.  He had formerly 
gone to church, and had engaged in hunting; but had given it 
up these activities.  It was noted that the veteran was not 
able to work, but that when employed, his temper had gotten 
him into frequent arguments and trouble.

He was fully oriented, but had poor eye contact.  There was 
no evidence of hallucinations or delusions.  Flow and content 
of thought and conversation were normal.  Attention and 
concentration were impaired.  The veteran had difficulties 
with mental calculations and serial 7s.  Memory and recall 
were impaired.  Judgment was impaired.  There were no loose 
associations or flights of ideas.  

The veteran was not obsessive in his thinking or compulsive 
in his actions.  He was not suicidal or homicidal.  The 
diagnoses on Axis I were PTSD and intermittent explosive 
disorder, which was felt to be related to PTSD.  It was said 
that the veteran's GAF in the previous year was no more than 
50.  

During a hearing before the undersigned in October 2004 the 
veteran complaints included nervousness, panic attacks, 
sleeping difficulties, and nightmares.  He stayed in his 
bedroom most of the time.  His wife and step-daughter cleaned 
his house and then left.  The only place to which he traveled 
was the Vet Center.  He said he had not worked since 2001.  

Legal Analysis 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 
(2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

When evaluating a mental disorder, VA shall consider the 
frequency, severity and duration of psychiatric symptoms, the 
length of remission, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment, 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (2004).

Under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9411, a 70 percent evaluation is warranted for PTSD if the 
veteran exhibits: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships. 

A rating of 100 percent is warranted when there is: total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. 

The sole basis for a 100 percent rating is total occupational 
and social impairment.  Sellers v. Principi, 372 F.3d 1318 
(Fed. Cir. 2004)  

The evidence shows that the veteran has received considerable 
treatment in recent years for psychiatric symptoms 
attributable to PTSD, and a related explosive disorder.  He 
has been given GAF scores that with few exceptions have 
ranged from 40 to 50.  GAFs scores in this range envision an 
inability to work.  American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 
32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 
(2003)).  The record shows that the veteran has not worked 
during this period, and that the Social Security 
Administration has found him disabled, largely on the basis 
of PTSD.  Most of the evidence is to the effect that his 
service-connected psychiatric disability would preclude 
employment.  While the veteran has some social contacts, 
these appear to be extremely limited.  

The Board finds that the veteran's symptoms most closely 
approximate the criteria for a 100 percent evaluation.  
Accordingly, a 100 percent schedular rating is warranted 
under Diagnostic Code 9411.  

Moreover, the evidence indicates that the veteran's PTSD has 
been at this level of severity since May 17, 2001, the date 
of the award of service connection for this disorder.  
Fenderson v. West 12 Vet. App. 119 (1999).  

ORDER

An initial evaluation of 100 percent for PTSD is granted, 
effective from the date of service connection, May 17, 2001.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


